 
                                                                            EXHIBIT
10.5
 


 
EXECUTIVE DEFERRED COMPENSATION PLAN
 
HNI Corporation
 
































































As Amended and Restated Effective January 1, 2005 to comply with Section 409A
of the Internal Revenue Code







--------------------------------------------------------------------------------





TABLE OF CONTENTS


Page
 

 1. Amendment and Restatement              1

                                                                            

   1.1.     Amendment and Restatement 
         1
 
 1.2.
Purpose          1  
 1.3.
Application of the Plan
       1

 

 2. Definitions            1

                                                                                             

   2.1. Definitions        1  
 2.2.
Gender and Number        6

 

 3. Eligibility and Participation            6

 

   3.1.
Eligibility
         6    3.2.
Participation
         6  
 3.3.
Missing Persons        6

 

 4. Establishment and Entries to Accounts           7

 

   4.1.
Accounts
      7    4.2 Deferral Election Agreement       7    4.3. Adjustments to
Accounts       9    4.4. Commencement and Form of Distribution of Sub-Account
    10    4.5.
Exceptions to Payment Terms
    12    4.6. Death Benefit     14    4.7. Funding     14

 

 5. Administration        15

 

 
 5.1.
Administration    15    5.2. Actions of the Committee    15    5.3. Delegation
   15    5.4. Expenses     15    5.5. Reports and Records      15    5.6.
Valuation of Accounts and Account Statements    15    5.7. Indemnification and
Exculpation     16

 

 6. Beneficiary Designation         16

 

   6.1. Designation of Beneficiary    16    6.2. Death of Beneficiary     16  
 6.3. Ineffective Designation    16

 

 7. Withholding         16

 

 8. Change in Control, Amendment, and Termination        16

 

   8.1. Change in Control    17    8.2. Plan Amendment and Termination     17

 

 9. Claims Procedure        17

 

 10. Miscellaneous        18

 

   10.1. Unfunded Plan    18    10.2. Nontransferability    18    10.3.
Successors    18    10.4. Severability    18    10.5. Applicable Law    18  
 10.6. No Other Agreements    19    10.7. Incapacity    19    10.8. Counterparts
   19    10.9. Electronic Media    19    10.10. Administratively Reasonable   
19    10.11. Release     19    10.12. Notices    19






--------------------------------------------------------------------------------



HNI Corporation
Executive Deferred Compensation Plan




1. Amendment and Restatement
 
1.1. Amendment and Restatement.  HNI Corporation, an Iowa corporation (the
"Corporation"), hereby amends and restates, effective as of January 1, 2005 (the
"Restatement Date"), the HNI Corporation Executive Deferred Compensation Plan
(the "Plan") to comply with Section 409A of the Internal Revenue Code and to
effect certain other changes in its design and operation.  The Plan was most
recently amended and restated, effective November 7, 2002.
 
1.2. Purpose.  The purpose of the Plan is to give eligible executive employees
of the Corporation and certain of its Subsidiaries the opportunity to defer the
receipt of compensation to supplement their retirement savings and to achieve
their personal financial planning goals.
 
1.3. Application of the Plan.  The terms of the Plan, as amended and restated
herein, apply to amounts deferred under the Plan on or after the Restatement
Date. Amounts deferred under the Plan before the Restatement Date are subject to
the terms of the Plan as in effect prior to the Restatement Date; provided,
however, that Section 4.11 of the Plan (as in effect prior to the Restatement
Date) is deleted in its entirety as of the Restatement Date, such that such
section shall no longer apply to any amounts deferred under the Plan, whether
before or after the Restatement Date.
 
2. Definitions


2.1. Definitions.  Whenever used in the Plan, the following terms shall have the
meaning set forth below and, when the defined meaning is intended, the term is
capitalized:
 

(a)  
"Account" means the device used to measure and determine the amount of benefits
payable to a Participant or Beneficiary under the Plan. The Corporation shall
establish a Cash Account and Stock Account for each Participant under the Plan,
and the term "Account," as used in the Plan, may refer to either such Account or
the aggregate of the two Accounts. In addition, the Corporation shall establish
a separate Sub-Account under each of the Participant's Cash Account and Stock
Account for each Deferral Election Agreement entered into by the Participant
pursuant to Section 4.2.




(b)  
"Annual Bonus," of a Participant for a Plan Year, means the bonus awarded by the
Employer to a Participant in cash or Stock for services performed by the
Participant during the Plan Year, as provided in the HNI Corporation Executive
Bonus Plan, or any successor plan thereto.




(c)  
"Base Salary," of a Participant for a Plan Year, means the base salary,
including all regular basic wages before reduction for any amounts deferred on a
tax-qualified or nonqualified basis, payable in cash to the Participant for
services rendered to an Employer during the Plan Year. Base Salary shall exclude
bonuses, incentive compensation, special fees or awards, allowances, or any
other form of premium or incentive pay, or amounts designated by an Employer as
payment toward or reimbursement of expenses.




(d)  
"Beneficiary" means the persons or entities designated by a Participant in
writing pursuant to Article 6 of the Plan as being entitled to receive any
benefit payable under the Plan by reason of the death of a Participant, or, in
the absence of such designation, the Participant's estate (pursuant to the rules
specified in Article 6).




(e)  
"Board of Directors" means the board of directors of the Corporation.




(f)  
"Change in Control" means:



(i) the acquisition by any individual, entity or group (with the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (A)
the then outstanding shares of common stock of the Corporation (the "Outstanding
Corporation Common Stock") or (B) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of Directors (the "Outstanding Corporation Voting Securities");
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (I) any acquisition
directly from the Corporation; (II) any acquisition by the Corporation; (III)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation;
or (IV) any acquisition by any corporation pursuant to a transaction which
complies with clauses (A), (B) and (C) of subsection (iii) of this paragraph; or
 
(ii) individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
date hereof whose election, or nomination for election by the Corporation's
shareholders, was approved by a vote of a majority of the Directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or


(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
"Business Combination"), in each case, unless, following such Business
Combination: (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of Directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be;
(B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Corporation
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.



(g)  
"Code" means the Internal Revenue Code of 1986, as amended from time to time, or
any successor thereto.




(h)  
"Committee" means the Human Resources and Compensation Committee of the Board of
Directors or a delegate of such Committee.




(i)  
"Compensation" means the remuneration paid or awarded to the Participant by an
Employer as Base Salary, Annual Bonus, or LTP Award.




(j)  
"Corporation" means HNI Corporation, an Iowa corporation.




(k)  
"Deferral Election Agreement" means the agreement described in Section 4.2 in
which the Participant designates the amount of his or her Compensation, if any,
that he or she wishes to contribute to the Plan and acknowledges and agrees to
the terms of the Plan.




(l)  
"Elective Deferral" means a contribution to the Plan made by a Participant
pursuant to a Deferral Election Agreement that the Participant enters into with
the Corporation. Elective Deferrals shall be made according to the terms of the
Plan set forth in Section 4.2.




(m)  
"Employer" means the Corporation, any Subsidiary that adopts the Plan, and any
entity that continues the Plan as a successor under Section 10.3.




(n)  
"Enrollment Period" means the period designated by the Corporation during which
a Deferral Election Agreement may be entered into with respect to an eligible
employee's future Compensation as described in Section 4.2. Generally, the
Enrollment Period must end no later than the end of the calendar year before the
calendar year in which the services giving rise to the Compensation to be
deferred are performed. As described in Section 4.2, an exception may be made to
this requirement for individuals who first become eligible to participate in the
Plan and for Elective Deferrals from Compensation considered to be
Performance-Based Compensation, as determined by the Committee or by the
Vice-President, Member and Community Relations, from time to time.




(o)  
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor thereto.




(p)  
"Fair Market Value," of a share of Stock, means the average of the high and low
transaction prices of the share as reported on the New York Stock Exchange on
the date as of which such value is being determined, or, if there shall be no
reported transactions for such date, on the next preceding date for which
transactions were reported; provided, however, that if Fair Market Value for any
date cannot be so determined, Fair Market Value shall be determined by the
Committee by whatever means or method as the Committee, in the good faith
exercise of its discretion, shall at such time deem appropriate.




(q)  
"LTP Award," of a Participant for a performance period, means the amount payable
to the Participant in cash or Stock for the performance period pursuant to the
HNI Corporation Long-Term Performance Plan. The performance period for an LTP
Award shall be set forth in the HNI Corporation Long-Term Performance Plan.




(r)  
"Participant" means an individual who satisfies the requirements of Section 3.1
and who has entered into a Deferral Election Agreement.




(s)  
"Performance-Based Compensation," of a Participant for a period, means incentive
compensation of the Participant for such period where the amount of, or
entitlement to, the incentive compensation is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months in which the Participant
performs services. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than 90 days
after the commencement of the period of service to which the criteria relate,
provided that the outcome is substantially uncertain at the time the criteria
are established. Performance-based compensation may include payment based on
performance criteria that are not approved by the Board of Directors or the
Committee or by the stockholders of the Corporation.




(t)  
"Plan Year" means the consecutive 12-month period beginning each January 1 and
ending December 31.




(u)  
"Prime Rate" means the interest rate charged by the Northern Trust Corporation,
Chicago, Illinois, on corporate loans made to their best customers as of the
first business day coincident with or immediately following the first day of
each Plan Year.




(v)  
"Qualified Domestic Relations Order" has the same meaning as in Section 414(p)
of the Code.




(w)  
"Restatement Date" means January 1, 2005.




(x)  
"Retirement," of a Participant, means the Participant's Separation from Service
with the Corporation and its Subsidiaries on or after the attainment of age 65,
or age 55 with ten years of service with an Employer. The Chief Executive
Officer of the Corporation, in his or her discretion, may waive or reduce the
ten-year service requirement with respect a Participant; provided that the
waiver or reduction does not cause an impermissible change in the timing of a
Participant's payments under the Plan and otherwise complies with the
requirements Section 409A of the Code.




(y)  
"Separation from Service," of a Participant, means the Participant's separation
from service with the Corporation and all of its affiliates, within the meaning
of Section 409A(a)(2)(A)(i) of the Code and the regulations thereunder. Solely
for these purposes, a Participant will be considered to have a Separation from
Service when the Participant dies, retires, or otherwise has a termination of
employment with all affiliates. The employment relationship is treated as
continuing intact while the Participant is on military leave, sick leave, or
other bona fide leave of absence (such as temporary employment by the
government) if the period of such leave does not exceed six months, or if
longer, so long as the individual's rights to reemployment with the Corporation
or any affiliate is provided either by statute or by contract. If the period of
leave exceeds six months and the individual's right to re-employment is not
provided either by statute or contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month period. Whether
a termination of employment has occurred is based on the facts and
circumstances.




(z)  
"Specified Employee" means a "key employee" (as defined in Section 416(i) of the
Code without regard to Section 416(i)(5)) of the Corporation. For purposes
hereof, an employee is a key employee if the employee meets the requirements of
Section 416(1)(A)(i), (ii) or (iii) (applied in accordance with the regulations
thereunder and disregarding Section 416(i)(5)) at any time during the 12-month
period ending on December 31. If a person is a key employee as of such date, the
person is treated as a Specified Employee for the 12-month period beginning on
the first day of the fourth month following such date




(aa)  
"Subsidiary" means a corporation which is wholly owned by the Corporation.




(bb)  
"Stock" means the Corporation's common stock, $1.00 par value.




(cc)  
"Stock Unit" means the notational unit representing the right to receive one
share of Stock.



2.2. Gender and Number.  Except when otherwise indicated by the context, any
masculine term used in the Plan also shall include the feminine gender; and the
definition of any plural shall include the singular and the singular shall
include the plural.
 
3. Eligibility and Participation
 
3.1. Eligibility.  Participation in the Plan shall be limited to those executive
employees of an Employer who are eligible to participate in the HNI Corporation
Executive Bonus Plan.
 
3.2. Participation. An eligible executive employee shall be notified of his or
her eligibility to make an Elective Deferral under the Plan for a Plan Year
prior to the beginning of the Plan Year, or as soon as administratively possible
thereafter. Unless so notified, an employee shall not have the right to make
Elective Deferrals for a Plan Year, whether or not he or she has been permitted
to make Elective Deferral for any prior Plan Year. Further, nothing in the Plan
shall interfere with or limit in any way the right of an Employer to terminate
any Participant's employment at any time, nor confer upon any Participant a
right to continue in the employ of an Employer, and all Participants shall
remain subject to change of salary and other terms of employment, transfer,
change of job, discipline, layoff, discharge, or any other change of status.
 
3.3. Missing Persons. Each Participant and Beneficiary entitled to receive
benefits under the Plan shall be obligated to keep the Corporation informed of
his or her current address until all Plan benefits that are due to be paid to
the Participant or Beneficiary have been paid to him or her. If the Corporation
is unable to locate the Participant or his or her Beneficiary for purposes of
making a distribution, the amount of a Participant's benefit under the Plan that
would otherwise be considered as non-forfeitable shall be forfeited effective
one year after: (a) the last date a payment of said benefit was made, if at
least one such payment was made; or (b) the first date a payment of said benefit
was due to be made pursuant to the terms of the Plan, if no payments have been
made. If such person is located after the date of such forfeiture, the benefits
for such Participant or Beneficiary shall not be reinstated hereunder.


4. Establishment and Entries to Accounts
 
4.1. Accounts. The Committee shall establish two Accounts for each Participant
under the Plan as follows:
 
(a) Cash Account. A Participant's Cash Account, as of any date, shall consist of
the Compensation that the Participant has elected to allocate to that Account
under his or her various Deferral Election Agreements pursuant to Section 4.2,
increased by earnings thereon pursuant to Section 4.3(a), and adjusted to
reflect transfers to and from the Account pursuant to Section 4.3(c) and
distributions from the Account pursuant to Sections 4.4, 4.5 and 4.6.
 
(b) Stock Account. A Participant's Stock Account, as of any date, shall consist
of the Compensation that the Participant has elected to allocate to that Account
pursuant to Section 4.2, increased with earnings (including dividend
equivalents) thereon and converted to Stock Units pursuant to Section 4.3(b),
and adjusted to reflect transfers to and from the Account pursuant to Section
4.3(c) and distributions from the Account pursuant to Sections 4.4, 4.5 and 4.6.
 
The Committee shall establish a separate Sub-Account under each of these
Accounts for each Deferral Election Agreement entered into by the Participant
pursuant to Section 4.2. As specified in Section 4.2, as part of a Participant's
Deferral Election Agreement, the Participant shall elect how amounts deferred
under each Deferral Election Agreement are to be distributed to him or her from
among the available distribution options described in Section 4.4. The separate
Sub-accounts are established to account for the different distribution terms
that may apply to each Sub-account. The Corporation may combine Sub-accounts
that have identical distribution terms, or may establish other Sub-accounts for
a Participant under the Plan from time to time in its discretion, as it deems
appropriate or advisable. A Participant shall have a full and immediate
nonforfeitable interest in his or her Accounts at all times.
 
4.2 Deferral Election Agreement. A Participant wishing to make an Elective
Deferral under the Plan for a Plan Year shall enter into a Deferral Election
Agreement during the Enrollment Period immediately preceding the beginning of
the Plan Year. A separate Deferral Election Agreement must be entered into for
each Plan Year that a Participant wishes to make Elective Deferrals under the
Plan. In order to be effective, the Deferral Election Agreement must be
completed and submitted to the Committee at the time and in the manner specified
by the Committee, which may be no later than the last day of the Enrollment
Period. The Committee shall not accept Deferral Election Agreements entered into
after the end of the Enrollment Period. The Committee may require that a
Participant enter into a separate Deferral Election Agreement for each component
of the Participant's Compensation, i.e., Base Compensation, Annual Bonus and LTP
Award, that he or she wishes to defer for a Plan Year. Except as specified in
the following two paragraphs, a Deferral Election Agreement will be effective to
defer Compensation earned after the Deferral Election Agreement is entered into,
and not before.
 
For the Plan Year in which an employee first becomes eligible to participate in
the Plan, the Committee may, in its discretion, allow the employee to enter into
a Deferral Election Agreement within 30 days after he or she first becomes
eligible. In order to be effective, the Deferral Election Agreement must be
completed and submitted to the Committee on or before the 30-day period has
elapsed. The Committee shall not accept Deferral Election Agreements entered
into after the 30-day period has elapsed. If the employee fails to complete a
Deferral Election Agreement by such time, he or she may enter into a Deferral
Election Agreement during any succeeding Enrollment Period in accordance with
the rules described in the preceding paragraph. For Compensation that is earned
based upon a specified performance period (for example, the Annual Bonus) where
a Deferral Election Agreement is entered into in the first year of eligibility
but after the beginning of the performance period, the Deferral Election
Agreement will be deemed to apply to Compensation paid for services performed
subsequent to the date the Deferral Election Agreement is entered into if the
Deferral Election Agreement applies to the portion of the Compensation equal to
the total amount of the Compensation for the performance period multiplied by
the ratio of the number of days remaining in the performance period after the
election over the total number of days in the performance period. For purposes
of the exception described in this paragraph, the term "Plan" shall mean the
Plan and any other plan required to be aggregated with the Plan pursuant to Code
Section 409A, and the regulations and other guidance thereunder. Accordingly, if
an employee has previously been eligible to participate in a plan required to be
aggregated with the Plan, then the 30-day exception described in this paragraph
shall not apply to him or her.


Deferral Election Agreements for Base Salary and incentive compensation other
than Performance-Based Compensation shall be completed and submitted to the
Corporation at the time described above that is ordinarily applicable to
Deferral Election Agreements (subject to the exception for employees who are
newly eligible to participate). Deferral Election Agreements for Compensation
that is Performance-Based Compensation shall be completed and submitted to the
Corporation no later than six months before the end of the performance period
for such Compensation. The Committee shall determine from time to time whether
an item of Incentive Compensation is considered Performance-Based Compensation
for these purposes.


For each Deferral Election Agreement the Participant enters into, the
Participant shall specify:


(a) The component of Compensation, i.e., Base Salary, Annual Bonus or LTP Award,
that the Participant wishes to contribute as a Deferral Election, and for each
such component, the amount, by dollar amount or percentage, of Compensation
otherwise payable to the Participant in cash that the Participant wishes to
contribute as and Elective Deferral, and the amount, by number of shares or
percentage, of Compensation otherwise payable to the Participant in Stock that
the Participant wishes to contribute as and Elective Deferral;


(b) The manner in which the amount in (a), above, is to be allocated between the
Participant's Cash Account and Stock Account, by dollar amount or percentage;
provided, however, that in the case of Compensation otherwise payable to the
Participant in Stock, the Compensation shall automatically be allocated to the
Stock Account; and


(c) The time and manner of distribution (consistent with the requirements of
Section 4.4) of the Sub-account established with respect to the Deferral
Election Agreement.


The Committee may from time to time establish a minimum amount that may be
deferred by a Participant pursuant to this Section 4.2 for any Plan Year.
Notwithstanding anything in this Section 4.2 to the contrary, in all events a
Participant's remaining Compensation, after all Elective Deferrals, must be
sufficient to enable the Corporation to withhold from the Participant's
Compensation: (a) any amounts necessary to satisfy withholding requirements
under applicable tax law; and (b) the amount of any contributions that the
Participant may be required to make or may have elected to make under the
Corporation's various benefit plans.


Elective Deferrals shall be credited to the Participant's Cash Account or Stock
Account, as the case may be, as soon as administratively reasonable after the
Compensation would have been paid to the Participant had the Participant not
elected to defer it under the Plan.


In general, a Deferral Election Agreement shall become irrevocable as of the
last day of the Enrollment Period applicable to it. However, if a Participant
incurs an "unforeseeable emergency," as defined in Section 4.5(c)(ii), or
becomes entitled to receive a hardship distribution pursuant to Treas. Reg.
Section 1.401(k)-1(d)(3) after the Deferral Election Agreement otherwise becomes
irrevocable, the Deferral Election Agreement shall be cancelled as of the date
on which the Participant is determined to have incurred the unforeseeable
emergency or becomes eligible to receive the hardship distribution and no
further Elective Deferrals will be made under it.


4.3. Adjustments to Accounts.
 
(a) The Participant's Cash Account shall be credited with earnings as of the
last day of each month. The amount so credited shall be the product of: (i) the
Cash Account balance as of such date (less any contributions credited to the
Account during the month); and (ii) 1/12 of the sum of (A) the Prime Rate (in
effect for the Plan Year) and (B) one percentage point.
 
(b) The Elective Deferrals allocable to a Participant's Stock Account under a
Deferral Election Agreement shall be converted to Stock Units. In the case of
Elective Deferrals of Compensation otherwise payable to the Participant in cash,
the conversion shall occur on the last day of the month (the "conversion date")
coincident with or next following the date on which the Elective Deferrals are
credited to the Stock Account. On the conversion date, the Elective Deferrals
shall be converted to a number of whole and fractional Stock Units determined by
dividing the Elective Deferrals (plus earnings) by the Fair Market Value of a
share of Stock on the conversion date. In the case of Elective Deferrals of
Compensation otherwise payable to the Participant in Stock, the conversion shall
occur at the time the Elective Deferrals are credited to the Stock Account
pursuant to Section 4.2, with the number of Stock Units so credited equal to the
number of shares of Stock that the Participant has elected to defer pursuant to
the Deferral Election Agreement. On each date on which the Corporation pays a
cash dividend (the "dividend date"), the Stock Account shall be credited with an
additional number of Stock Units determined by dividing the dollar amount that
the Corporation would have paid as a dividend if the Stock Units held in the
Participant's Stock Account as of the record date for the dividend were actual
shares of Stock divided by the Fair Market Value of a share of Stock on the
dividend date. Appropriate adjustments in the Stock Account shall be made as
equitably required to prevent dilution or enlargement of the Account from any
Stock dividend, Stock split, reorganization or other such corporate transaction
or event.
 
(c) A Participant may transfer amounts from a Cash Sub-account to a Stock
Sub-account and from a Stock Sub-account to a Cash Sub-account pursuant to this
Section 4.3(c). Once each calendar quarter, during the trading window selected
by management for Section 16 officers of the Corporation, each Participant may
enter into an election to:
 
(i) Convert all or any portion of the Stock Units credited to a Stock
Sub-account to an equivalent hypothetical cash amount, by multiplying the Fair
Market Value of a share of Stock on the date the election is received by the
Corporation by the number to Stock Units to be converted, and credit such
hypothetical cash amount to a Cash Sub-account; or
 
(ii) Convert all or any portion of the amount credited to a Cash Sub-account to
an equivalent number of Stock Units, by dividing the dollar amount to be
converted by the Fair Market Value of a share of Stock on the date the election
is received by the Corporation, and credit such Stock Units to a Stock
Sub-account.
 

 
All transfers described in this Section 4.3(c) must be made between Sub-accounts
that have identical distribution terms, that is, a Participant may transfer an
amount from a Cash Sub-Account to a Stock Sub-Account and visa versa only if the
Sub-accounts provide for distribution in the same manner and at the same time as
one another.

 
4.4. Commencement and Form of Distribution of Sub-Account. As stated in Section
4.2(c), above, as part of his or her Deferral Election Agreement, a Participant
shall elect: (a) the date on which distribution of each Sub-Account established
for him or her under the Plan is to commence, which date may be no earlier than
one year following the end of the Plan Year in which the Compensation deferred
under the Deferral Election Agreement would otherwise have been paid to the
Participant; and (b) the form of distribution of each such Sub-Account from the
available distribution forms set forth below:
 
(a) a single sum payment; or
 
(b) monthly, quarterly or annual installment payments:
 
(i) in the case of a Cash Sub-account,
 
(A) of a specified dollar amount, or
 
(B) over a specified period; or
 
(ii) in the case of a Stock Sub-account,
 
(A) of a number of shares of Stock equal to a specified dollar amount;
 
(B) of a specified number of shares of Stock; or
 
(C) over a specified period.
 
All distributions from Cash Sub-accounts shall be paid in the form of cash. All
distributions from Stock Sub-accounts shall be paid in the form of Stock (with
each Stock Unit converted to one share of Stock at the time of distribution).
 
In the case of a Participant who elects to receive a Sub-Account in the form of
installments, earnings and dividends shall be credited to the Participant's
Sub-account in the manner provided in Section 4.3(a) and (b) during the payment
period.
 
If the Participant elects to receive payment of a Sub-Account in the form of
annual installments, the initial installment payment shall be made on January 15
(or as soon thereafter as is administratively reasonable) of the Plan Year
selected by the Participant. The remaining annual installment payments shall be
made on January 15 (or as soon thereafter as is administratively reasonable) of
each year thereafter until the Participant's entire Sub-account has been paid.
 
If the Participant elects to receive payment in the form of monthly or quarterly
installments, the installment payments shall commence on the first day (or as
soon thereafter as is administratively reasonable) of the first month or quarter
(as the case may be) of the Plan Year selected by the Participant and will
continue to be made on the first day (or as soon thereafter as is
administratively reasonable) of each month or quarter (as the case may be)
thereafter until the Participant's entire Sub-account has been paid.
 
In the case of a Participant who elects to receive installment payments of a
specified dollar amount from a Cash Sub-Account, the amount of each installment
payment will equal such specified dollar amount until the Sub-Account is
exhausted, with the last installment consisting of the balance in the
Sub-account. In the case of a Participant who elects to receive installment
payments of a number of shares of Stock equal to a specified dollar amount, the
number of shares to be distributed in each installment payment shall be
determined by dividing such specified dollar amount by the Fair Market Value of
a share of Stock on the distribution date, with the last installment consisting
of the balance in the Sub-account.
 
In the case of a Participant who elects to receive installment payments over a
specified period from a Cash Sub-Account or Stock Sub-Account, the amount of
each installment payment shall be equal to the cash balance or number of Stock
Units (as the case may be) in the Participant's Sub-account immediately prior to
the installment payment, multiplied by a fraction, the numerator of which is
one, and the denominator of which is the number of installment payments
remaining, with the last installment consisting of the balance of the
Participant's Sub-account.
 
In the case of a Participant who elects to receive installment payments from a
Stock-Sub-account equal to a specified number of shares, each installment
payment shall consist of such specified number, with the last installment
consisting of the balance of the Participant's Sub-account.
 
Notwithstanding anything in this Section 4.4 to the contrary, a Participant who
elects to receive a Sub-account in installments must elect a payment amount that
results in a total annual Plan payment from all Sub-accounts (of cash, Stock or
both) that equals at least $25,000. If, on January 15 of a Plan Year, the
balance of a Participant's Sub-account then being distributed in the form of
monthly or quarterly installments is less than $25,000, the entire balance will
be paid to the Participant in a single sum as soon as administratively
reasonable after such date. In any event, the remaining balance of a
Participant's Account shall be paid on the 25th anniversary of the first
payment.
 
A Participant may modify an election for payment of a Sub-account to postpone
the commencement date and change the form of payment to another form permitted
under the Plan. In order to be effective, the requested modification must: (a)
be in writing and be submitted to the Corporation at the time and in the manner
specified by the Committee; (b) not take effect for at least 12 months from the
date on which it is submitted to the Corporation; (c) be submitted to the
Corporation at least 12 months prior to the then scheduled distribution
commencement date ("original distribution date"); and (d) specify a new
distribution commencement date that is no earlier than five years after the
original distribution date. For purposes hereof, if the original distribution
date is a Plan Year rather than a specified date within a Plan Year, the
original distribution date shall be deemed to be the first day of the Plan Year.
 
4.5. Exceptions to Payment Terms.  Notwithstanding anything in this Article 4 or
a Participant's Deferral Election Agreement (as may be modified pursuant to
Section 4.4) to the contrary, the following terms, if applicable, shall apply to
the payment of a Participant's Sub-accounts.


(a) Separation from Service for Reasons Other than Retirement or Death.  If a
Participant has a Separation from Service for reasons other than Retirement or
death, all of the Participant's Sub-accounts (or the remaining balances thereof
if distribution has already commenced) will be distributed to him or her in a
single sum (regardless of the form otherwise elected by the Participant) as soon
as administratively reasonable following the Participant's Separation from
Service.


(b) Delay in Distributions.


(i) If the Participant is a Specified Employee, any Plan distributions that are
otherwise to commence on the Participant's Separation from Service shall
commence as soon as administratively reasonable after the six month anniversary
of the Participant's Separation from Service, or if earlier, the Participant's
death. In this case, the first payment following the period of delay required by
this Section 4.5(b)(i) shall be increased by any amount that would otherwise
have been payable to the Participant under the Plan during the delay period.


(ii) The Corporation shall delay the distribution of any amount otherwise
required to be distributed under the Plan if, and to the extent that, the
Corporation reasonably anticipates that the Corporation's deduction with respect
to such distribution otherwise would be limited or eliminated by application of
Section 162(m) of the Code. In such event, the distribution will be made at the
earliest date on which the Corporation reasonably anticipates that the deduction
of the distribution will not be limited or eliminated by Section 162(m) of the
Code.


(iii) The Corporation shall delay the distribution of any amount otherwise
required to be distributed under the Plan if, and to the extent that, the
Corporation reasonably anticipates that the making of the distribution would
violate Federal securities laws or other applicable law. In such event, the
distribution will be made at the earliest date on which the Corporation
reasonably anticipates that the making of the distribution will not cause such a
violation.


(c) Acceleration of Distributions.  All or a portion of a Participant's
Sub-accounts may be distributed at an earlier time and in a different form than
specified in this Article 4:


(i) As may be necessary to fulfill a Qualified Domestic Relations Order or a
certificate of divestiture (as defined in Code Section 1043(b)(2)).


(ii) If the Participant or Beneficiary has an unforeseeable emergency. For these
purposes an "unforeseeable emergency" is a severe financial hardship of the
Participant or Beneficiary resulting from an illness or accident of the
Participant or Beneficiary, the Participant's or Beneficiary's spouse, or the
Participant's or Beneficiary's dependent (as defined in Section 152(a) of the
Code), loss of the Participant's or Beneficiary's property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, not as a result of a natural disaster); or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant or Beneficiary. For example, the
imminent foreclosure of or eviction from the Participant's or Beneficiary's
primary residence may constitute an unforeseeable emergency. In addition, the
need to pay for medical expenses, including non-refundable deductibles, as well
as for the cost of prescription drug medication, may constitute an unforeseeable
emergency. Finally, the need to pay for funeral expenses of a spouse or a
dependent (as defined in Section 152(a) of the Code) may also constitute an
unforeseeable emergency. Except as otherwise provided in this paragraph (c)(ii),
the purchase of a home and the payment of college tuition are not unforeseeable
emergencies. Whether a Participant or Beneficiary is faced with an unforeseeable
emergency permitting a distribution under this paragraph (c)(ii) is to be
determined based on the relevant facts and circumstances of each case, but, in
any case a distribution on account of an unforeseeable emergency may not be made
to the extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant's
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of Elective Deferrals.


Distributions because of an unforeseeable emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution). Determinations of the
amounts reasonably necessary to satisfy the emergency need must take into
account any additional compensation that is available due to the Participant's
cancellation of a Deferral Election Agreement due to an unforeseeable emergency
pursuant to Section 4.2.


(iii) Due to a failure of the Plan to satisfy Section 409A with respect to the
Participant, but only to the extent an amount is required to be included in the
Participant's income as a result of such failure.


4.6. Death Benefit.  If a Participant dies with all or a portion of his or her
Account unpaid, the remaining amount shall be paid to his or her Beneficiary, as
designated in accordance with Article 7, in the form (single sum or
installments) and time elected by the Participant under Sections 4.2 and 4.4.
 
4.7. Funding.  An Employer's obligations under the Plan shall in every case be
an unfunded and unsecured promise to pay. Each Participant's or Beneficiary's
rights under the Plan shall be no greater than those of a general, unsecured
creditor of an Employer.  The amount of each Participant's Account shall be
reflected on the accounting records of the Corporation but shall not be
construed to create, or require the creation of, a trust, custodial or escrow
account.  No Participant shall have any right, title, or interest whatsoever in
or to any investment reserves, accounts, or funds that an Employer may purchase,
establish, or accumulate, and, except as provided in Section 8.1, no Plan
provision or action taken pursuant to the Plan shall create or be construed to
create a trust or a fiduciary relationship of any kind between an Employer and a
Participant or any other person.  All amounts paid under the Plan shall be paid
in cash or Stock from the general assets of an Employer, and an Employer shall
not be obligated under any circumstances to fund its financial obligations under
the Plan.
 
5. Administration
 
5.1. Administration. The Plan shall be administered by the Committee. In
addition to the other powers granted under the Plan, the Committee shall have
all powers necessary to administer the Plan, including, without limitation,
powers:


(a) to interpret the provisions of the Plan;


(b) to establish and revise the method of accounting for the Plan and to
maintain the Accounts; and


(c) to establish rules for the administration of the Plan and to prescribe any
forms required to administer the Plan.


5.2. Actions of the Committee.  The Committee (including any person or entity to
whom the Committee has delegated duties, responsibilities or authority, to the
extent of such delegation) has total and complete discretionary authority to
determine conclusively for all parties all questions arising in the
administration of the Plan, to interpret and construe the terms of the Plan, and
to determine all questions of eligibility and status of employees, Participants
and Beneficiaries under the Plan and their respective interests. Subject to the
claims procedures of Article 9, all determinations, interpretations, rules and
decisions of the Committee (including those made or established by any person or
entity to whom the Committee has delegated duties, responsibilities or
authority, if made or established pursuant to such delegation) are conclusive
and binding upon all persons having or claiming to have any interest or right
under the Plan.
 
5.3. Delegation.  The Committee, or any officer or other employee of the
Corporation designated by the Committee, shall have the power to delegate
specific duties and responsibilities to officers or other employees of the
Corporation or other individuals or entities. Any delegation may be rescinded by
the Committee at any time.  Each person or entity to whom a duty or
responsibility has been delegated shall be responsible for the exercise of such
duty or responsibility and shall not be responsible for any act or failure to
act of any other person or entity.


5.4. Expenses.  The expenses of administering the Plan shall be borne by the
Corporation.
 
5.5. Reports and Records.  The Committee, and those to whom the Committee has
delegated duties under the Plan, shall keep records of all their proceedings and
actions and shall maintain books of account, records, and other data as shall be
necessary for the proper administration of the Plan and for compliance with
applicable law.
 
5.6. Valuation of Accounts and Account Statements.  As of each valuation date,
the Committee shall adjust the previous Account balances of each Participant for
Elective Deferrals, distributions, and investment gains and losses. A "valuation
date," for these purposes, is the last day of each calendar quarter, and such
other dates as the Committee may designate from time to time in its discretion.
The Committee shall provide each Participant with a statement of his or her
Account balances on a quarterly basis.
 
5.7. Indemnification and Exculpation.  The agents, officers, directors, and
employees of the Corporation and its Subsidiaries and the Committee shall be
indemnified and held harmless by the Corporation against and from any and all
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by them in connection with or resulting from any claim, action, suit,
or proceeding to which they may be a party or in which they may be involved by
reason of any action taken or failure to act under the Plan and against and from
any and all amounts paid by them in settlement (with the Corporation's written
approval) or paid by them in satisfaction of a judgment in any such action, suit
or proceeding. The foregoing provision shall not be applicable to any person if
the loss, cost, liability, or expense is due to such person's gross negligence
or willful misconduct.
 
6. Beneficiary Designation
 
6.1. Designation of Beneficiary.  Each Participant shall be entitled to
designate a Beneficiary or Beneficiaries who, upon the Participant's death, will
receive the amounts that otherwise would have been paid to the Participant under
the Plan. All designations shall be signed by the Participant and shall be in a
form prescribed by the Committee. The Participant may change his or her
designation of Beneficiary at any time, on a form prescribed by the Committee.
The filing of a new Beneficiary designation form by a Participant shall
automatically revoke all prior designations by that Participant.
 
6.2. Death of Beneficiary.  In the event that all the Beneficiaries named by a
Participant pursuant to Section 6.1 predecease the Participant the amounts that
would have been paid to the Participant under the Plan shall be paid to the
Participant's estate.
 
6.3. Ineffective Designation.  In the event the Participant does not designate a
Beneficiary, or for any reason such designation is ineffective in whole or in
part, the ineffectively designated amounts shall be paid to the Participant's
estate.
 
7. Withholding  
 
The Corporation shall reduce the amount of any cash payment under the Plan and
an Employer may reduce the amount of any other compensation payable to a
Participant to the extent the Corporation or Employer deems appropriate for
Federal, state or local tax withholding or other purposes required by law. The
Corporation shall reduce the amount of any Stock payment under the Plan to the
extent the Corporation deems appropriate for Federal, state or local tax
withholding, based upon the supplemental wage withholding rate, or for other
purposes required by law.
 
8. Change in Control, Amendment, and Termination
 
8.1. Change in Control.
 
(a) Retention of Plan Benefits.  A Participant shall retain rights to payment of
all amounts credited to his or her Accounts under the Plan, including earnings
pursuant to Section 4.3, in the event of a Change in Control.
 
(b) Contributions to Trust.  Notwithstanding anything in Section 4.7 to the
contrary, the Corporation shall be obligated not later than upon the occurrence
of a Change in Control, to transfer assets to one or more irrevocable grantor
trusts established by the Corporation in an amount at least sufficient to
provide for the obligations of the Employers under the Plan as of the date of
such transfer. The assets of any such trust shall at all times be subject to the
claims of the general unsecured creditors of the Employers and not be subject to
the prior claim of any Participant or Beneficiary under the Plan. Any such trust
so established and the rights and obligations of any individual, the Employers,
and the trustee in such trust shall be governed exclusively by such trust;
provided that the provisions of the Plan shall govern exclusively the rights of
a Participant or Beneficiary to benefits under the Plan
 
8.2. Plan Amendment and Termination. The Board of Directors or the Committee has
the authority to amend, modify, and/or terminate the Plan at any time. No
amendment or termination of the Plan shall in any manner reduce the Account
balance any Participant without the consent of the Participant (or if the
Participant has died, his or her Beneficiary). Without limiting the foregoing,
the Board of Directors may, in its sole discretion: (a) freeze the Plan by
precluding any further Elective Deferrals and/or other credits, but otherwise
maintain the balance of the provisions of the Plan; or (b) terminate the Plan in
its entirety and distribute the Participant's Accounts at an earlier date and in
a different form than otherwise provided under the Plan, provided that such
termination and distribution comply with the requirements of Section 409A of the
Code.
 
9. Claims Procedure
 
The Committee shall notify a Participant in writing within 90 days of the
Participant's written application for benefits of the Participant's eligibility
or non-eligibility for benefits under the Plan, provided, however, that benefit
distribution shall not be contingent upon a Participant's application for
benefits. If the Committee determines that a Participant is not eligible for
benefits or full benefits, the notice shall set forth: (a) the specific reasons
for such denial; (b) a specific reference to the provision of the Plan on which
the denial is based; (c) a description of any additional information or material
necessary for the Participant to perfect the claim, and a description of why it
is needed; and (d) an explanation of the Plan's claims review procedure and
other appropriate information as to the steps to be taken if the Participant
wishes to have the claim reviewed. If the Committee determines that there are
special circumstances requiring additional time to make a decision, the
Committee shall notify the Participant of the special circumstances and the date
by which a decision is expected to be made, and may extend the time for up to an
additional 90-day period. If a Participant is determined by the Committee to be
not eligible for benefits, or if a Participant believes that he or she is
entitled to greater or different benefits, the Participant shall have the
opportunity to have the Participant's claim reviewed by the Committee by filing
a petition for review with the Committee within 60 days after receipt by the
Participant of the notice issued by the Committee. The petition shall state the
specific reasons the Participant believes the Participant is entitled to
benefits or greater or different benefits. Within 60 days after receipt by the
Committee of the petition, the Committee shall afford the Participant (and the
Participant's counsel, if any) an opportunity to present the Participant's
position to the Committee orally or in writing, and the Participant (or counsel)
shall have the right to review the pertinent documents, and the Committee shall
notify the Participant of its decision in writing within the 60-day period,
stating specifically the basis of the decision written in a manner calculated to
be understood by the Participant and the specific provisions of the Plan on
which the decision is based. If, because of the need for a hearing, the 60-day
period is not sufficient, the decision may be deferred for up to another 60-day
period at the election of the Committee, but notice of this deferral shall be
given to the Participant. If a Participant does not appeal on time, the
Participant will lose the right to appeal the denial and the right to file suit
under ERISA, and the Participant will have failed to exhaust the Plan's internal
administrative appeal process, which is generally a prerequisite to bringing
suit. In the event an appeal of a denial of a claim for benefits is denied, any
lawsuit to challenge the denial of such claim must be brought within one year of
the date the Committee has rendered a final decision on the appeal.
 
10. Miscellaneous
 
10.1. Unfunded Plan.  The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for "a select group of
management or highly compensated employees" within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA, and therefore is further intended to
be exempt from the provisions of Parts 2, 3, and 4 of Title I of ERISA.
 
10.2. Nontransferability.  No benefit payable at any time under the Plan will be
subject in any manner to alienation, sale, transfer, assignment, pledge, levy,
attachment, or encumbrance of any kind, except with respect to a domestic
relations order that the Committee determines to be a Qualified Domestic
Relations Order.
 
10.3. Successors.  All obligations of the Corporation under the Plan shall be
binding upon and inure to the benefit of any successor to the Corporation,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Corporation.
 
10.4. Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included. The Plan is intended
to comply in form and operation with Section 409A of the Code, and shall be
construed accordingly. If any provision of the Plan does not conform to the
requirements of Section 409A, such that the inclusion of the provision would
result in loss of the Plan's intended tax deferral, the Plan shall be construed
and enforced as if such provision had not been included.
 
10.5. Applicable Law.  To the extent not preempted by Federal law, the Plan
shall be governed and construed in accordance with the laws of the state of
Iowa.
 
10.6. No Other Agreements. The terms and conditions set forth herein, together
with the Deferral Election Agreements entered into by Participants, constitute
the entire understanding of the Corporation and any Employer and the
Participants with respect to the matters addressed herein.
 
10.7. Incapacity.  In the event that any Participant or Beneficiary is unable to
care for his or her affairs because of illness or accident, any payment due may
be paid to the Participant's or Beneficiary's spouse, parent, brother, sister or
other person deemed by the Committee to have incurred expenses for the care of
such Participant or Beneficiary, unless a duly qualified guardian or other legal
representative has been appointed.
 
10.8. Counterparts. This Plan may be executed in any number of counterparts,
each of which when duly executed by the Corporation shall be deemed to be an
original, but all of which shall together constitute but one instrument, which
may be evidenced by any counterpart.
 
10.9. Electronic Media. Notwithstanding anything in the Plan to the contrary,
but subject to the requirements of ERISA, the Code, or other applicable law, any
action or communication otherwise required to be taken or made in writing by a
Participant or Beneficiary or by the Corporation, an Employer or the Committee
shall be effective if accomplished by another method or methods required or made
available by the Corporation or Committee, or their agent, with respect to that
action or communication, including e-mail, telephone response systems, intranet
systems, or the Internet.


10.10. Administratively Reasonable .  A payment under the Plan will be deemed to
be made as soon as administratively reasonable after a date if it is made within
the same calendar year as such date, or, if later, by the 15th day of the third
calendar month following such date.


10.11. Release.  Any payment of benefits to or for the benefit of a Participant
or a Participant's Beneficiaries that is made in good faith by the Corporation
in accordance with the Corporation's interpretation of its obligations
hereunder, shall be in full satisfaction of all claims against the Corporation
for benefits under the Plan to the extent of such payment.
 
10.12. Notices.  Any notice permitted or required under the Plan shall be in
writing and shall be hand-delivered or sent, postage prepaid, by first class
mail, or by certified or registered mail with return receipt requested, to the
Committee, if to the Corporation, or to the address last shown on the records of
the Corporation, if to a Participant or Beneficiary. Any such notice shall be
effective as of the date of hand-delivery or mailing.
 
(The Plan, as restated hereinabove, was adopted by the Board on August 8, 2006.)